Citation Nr: 0607118	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  02-01 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a testicular 
disability, including erectile dysfunction, based upon a 
reopened claim.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from July 1976 to November 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

Entitlement to service connection for a testicular disability 
was initially denied by a final rating action dated in June 
1993.  In connection with the current attempt to reopen that 
claim, the appellant testified in March 2003 at a hearing 
held at the RO before the undersigned.  A transcript of that 
hearing is of record.  This appeal was last before the Board 
in August 2004, when the Board reopened the claim and 
remanded it for further development, which has now been 
completed.  


FINDINGS OF FACT

1.  A chronic testicular disability was not present during 
the appellant's active service.  

2.  The appellant's current complaints of occasional 
testicular pain and erectile dysfunction are not 
etiologically related to any event in service.  




CONCLUSION OF LAW

Entitlement to service connection for a testicular 
disability, including erectile dysfunction, is not 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information he should 
provide to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  See, e.g., the letters addressed to 
the appellant by VA dated April 3, 2001; August 26, 
September 30, and October 5, 2004; and March 30, 2005.  In 
these letters, VA specifically informed the appellant of the 
current status of his claim and of the evidence already of 
record in support of the claim, and of what the evidence must 
show in order to support the claim.  The appellant was also 
asked to inform VA of any additional evidence or information 
which he thought would support his claim, so that the RO 
could attempt to obtain this additional evidence for him.  
Moreover, since the veteran was informed of the evidence that 
would be pertinent to his claim and requested to submit such 
evidence or provide the information necessary to enable the 
RO to obtain such evidence, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  Moreover, in the VA 
letters of September and October 2004, he was specifically 
instructed to submit any relevant evidence in his possession.  
Therefore, to this extent, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the appellant has been accorded two VA examinations 
in connection with the current claim, and extensive VA and 
private medical records have been obtained and reviewed.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the present claim, and the Board is 
also unaware of any such outstanding evidence or information.  
The appellant specified in response to the VA letters of 
September and October 2004 that he had no further evidence to 
submit in support of his claim.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issue was initially 
adjudicated by the RO in 1999.  Subsequently, extensive 
notification and evidentiary development were accomplished in 
accordance with the VCAA, and the claim was last adjudicated 
in November 2005 after the final VCAA letter was issued in 
March 2005.  There is no indication or reason to believe that 
that the ultimate decision of the originating agency on the 
merits of this claim would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that VA has 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.  



II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The appellant underwent minor testicular surgery (bilateral 
orchiopexy) in August 1976, while in service, for possible 
intermittent testicular torsion.  The complete medical and 
surgical records from this hospitalization are of record, 
along with the service medical records.  At the time of this 
surgery, the appellant also gave a history of experiencing 
multiple scrotal cysts, some of which required draining, ever 
since a bout of gonorrhea about two years previously (i.e., 
before service).  The surgery itself was routine, and the 
appellant did well during his convalescent hospital stay.  
Although the appellant later had several bizarre complaints, 
including a hypochondriacal preoccupation with his testicles, 
after this surgery no relevant clinical findings were ever 
reported, and the clinical impression at the time was of a 
situational adjustment reaction.  There is no competent 
medical evidence indicating that the appellant underwent a 
vasectomy at this time, as he has alleged.  He was discharged 
back to duty from the military hospital in September 1976, 
and he was discharged from active service in November 1976.  
No relevant clinical findings were reported on the discharge 
medical examination of the appellant.  Thus, a chronic 
testicular disability is not shown by competent medical 
evidence to have been present during the appellant's very 
short period of active service.  

The appellant now contends that his current complaints of 
intermittent testicular pain and erectile dysfunction are 
proximately due to the 1976 surgery in service.  

In September 1979, following a traumatic injury to the 
scrotum, the appellant again underwent surgery at a private 
hospital to remove an inflammatory mass from the right 
scrotal wall.  These private medical records are also of 
record.  

The appellant testified that a VA doctor who treated him in 
2001 or 2002 had told him that his current problems could be 
related to the surgery in service and that the relevant VA 
medical records would reflect this.  Accordingly, the 
relevant VA medical records have been obtained and placed in 
the VA claims file.  These medical records do not reflect any 
such medical opinion by the appellant's treating VA 
physicians.  

However, the complete VA claims file, including the service 
medical records, the complete 1976 surgical and hospital 
records, the 1979 private surgical records, lay statements 
submitted in support of this claim, and extensive VA medical 
records dating from 1989 to 2005 were reviewed by a VA 
physician who also examined the appellant in July 2005.  This 
medical expert concluded that it was "more likely than not 
that his orchiopexy procedures [in service] contributed 
little to the development of his testis pain....I think the 
relationship of his testis pain to his earlier [surgical] 
procedures is completely conjectural."  It is apparent to 
the Board from the context that this medical expert was using 
the word "little" in its dismissive, rather than its 
quantitative, sense.  Likewise, conjecture such as was 
referenced by the VA examiner in July 2005 is not a legally 
sufficient basis for granting service connection.  

This VA medical expert also concluded that it was unlikely 
that the appellant's erectile dysfunction was related in any 
way to his testicular abnormalities.  In this connection, the 
Board has noted that a VA urological consultant who saw the 
appellant in June 2002 reported that the appellant was 
currently taking two medications (Prozac and Wellbutrin) 
which are known to cause impotence, for the treatment of his 
multiple, nonservice-connected psychiatric problems.  

The July 2005 medical opinion by the VA physician who 
examined the appellant at that time represents the only 
competent medical evidence of record dealing with the medical 
issues presented by this appeal that is also based upon a 
review of all of the relevant historical medical records.  
The Board therefore adopts the reasoning of this medical 
opinion and agrees that neither the appellant's current 
occasional testicular pain nor his erectile dysfunction is 
etiologically related to any event which occurred during his 
active service.  Accordingly, the current appeal will be 
denied.  




ORDER

Service connection for a testicular disability, including 
erectile dysfunction, is denied.  



____________________________________________
MICHAEL S. SIEGEL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


